DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
Claims 1-5, 7-15 are pending. Claims 12-15 are withdrawn. 
 

Claim Rejections - 35 USC § 103

Claims 1-5, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Renekn et al. (US 2006/0292385) in view of Baumgart et al. (US 2011/0100824). 
Regarding claim 1: Renekn is directed to an article comprising a polymer body and a metal plating wherein the metal plating is attached to the polymer body, and wherein the polymer body comprises as components
(A) at least one polyamide
(B) at least one mineral filler
(D) at least one additive
wherein the article is produce by a process comprising the steps of
i) providing a polymer body, wherein the polymer body comprises components (A) (B) (D)
ii) etching at least one surface of the polymer body to be plated with at least one acid ([0021] Renekn)
iii) depositing a first metal layer comprising at least one plating catalyst on the at least one etched surface of step ii). Specifically, the etching step is followed by depositing a plating catalyst such as tin-stabilized colloidal palladium particles on the surface. ([0021] Renekn).
iv) applying a second metal layer by electroless metal deposition and 
v) applying at least one further metal layer by electrodeposition ([0021] and 3,445,350)
Renekn doesn’t mention at least one poly-N-vinyllactam polymer.
Baumgart is directed to an electrodeposition coating comprising an organic binder and a vinylpyrrolidone polymer (equivalent to a poly-N-vinyllactam polymer). One skilled in the art would have been motivated to have included the vinylpyrrolidone polymer in the electrodeposited coating of Renekn for reduced runs and tears from gaps and cavities in the coating in comparison to coatings that do not contain the vinylpyrrolidone polymer ([0006]-[0007] and Table 3 Baumgart). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a vinylpyrrolidone polymer in the electrodeposited coating of Renekn.
The article and polymer body comprises
from 40-90 % by weight of the at least one polyamide ([0013] Renekn)
from 15-50% by weight of the filler ([0016] Renekn)
from 0.05-10% by weight of the vinylpyrrolidone copolymer ([0007] Baumgart)
from 0.01-3 additives can be added as well as a plasticizer in an amount of 0.1-10% by weight ([0009] and [0018] Renekn)
The amounts are based on the total weight of the composition (polymer body).
Regarding claim 2: The poly-N-vinyllactam polymer is a vinylpyrrolidone copolymer (B) contains vinylpyrrolidone monomer units and vinylacetate monomer units (equivalent to formula (I) wherein n is 3, m is 0, R2 R3 R4 are hydrogen. 
Regarding claims 3-4: The poly-N-vinyllactam polymer is a vinylpyrrolidone copolymer.
Regarding claim 5: The poly-N-vinyllactam polymer has an Mw of preferably 30,000 – 150,000. 
Regarding claim 7: The polyamide is selected from polyamide 6; polyamide 6,6; polyamide 4,6; polyamide 6, 10; polyamide 6,12; polyamide 11; polyamide 12; and semi-aromatic polyamides such as poly(m-xylylene adipamide) (polyamide MXD,6), poly(dodecamethylene terephthalamide) (polyamide 12, T), poly(decamethylene terephthalamide) (polyamide 10,T), poly(nonamethylene terephthalamide) (polyamide 9,T), hexamethyleneadipamide-hexamethyleneterephthalamide copolyamide (polyamide6,T/6 ,6), hexamethyleneterephthalamide-2-methylpentamethyleneterephthalamide copolyamide (polyamide 6,T/D,T); and copolymers and mixtures of these polymers. 
Regarding claim 8: Suitable fillers include magnesium sulfate, clay (aluminum silicate), wollastonite (calcium silicate), talc (magnesium silicate), barium sulfate, mica, titanium dioxide, sodium aluminum carbonate ([0014] Renekn).Glass fibers can also be added ([0018] Renekn). 
Regarding claim 9: Polarite 102A filler is used in the working examples ([0024] Renekn). As evidenced by the datasheet for Polarite 102A, the particles have a max mesh size of 300 (equivalent to a particle size of less than 40 µm). 
Regarding claim 10: Plating metals include copper, nickel, and chromium ([0021] Renekn).
Regarding claim 11: Additives of plasticizers, reinforcing agents, impact modifiers, flame retardants, lubricants, heat stabilizers, light stabilizers, antioxidants, mold release agents, colorants ([0018] Renekn). 


Response to Arguments

Applicant's arguments filed 10/10/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 8-9 Remarks) Renekn doesn’t mention the polymer body comprises at least one poly-N-vinyllactam polymer. This is an identified distinguishing feature of the present invention with surprising technical effects. The polymer body of the present invention comprises i) 0.1-10% by weight poly-N-vinyllactam polymer, which is not required in Renekn, ii) at least 14.9% by weight of at least one filler, and iii) an additive is not necessary in Renekn. 
This argument is not found persuasive since these features are taught by Renekn in view of Baumgart, as discussed in the rejection above. 

Applicant argues (p. 8-9 Remarks) Renekn doesn’t mention the polymer body comprises at least one poly-N-vinyllactam polymer. This is an identified distinguishing feature of the present invention with surprising technical effects. The article exhibits fewer surface defects and the adhesion between the polymer body and metal is improved. Third, the presence of poly-N-vinyllactam polymer (C) does not lead to degradation of the mechanical properties. These effects are demonstrated in the examples, especially the cross cutting test on page 33 of the description. In contrast, Renekn does not suggest the technical problem solved by the present claims. Further, Renekn teaches away since plasticizers are said to decrease visible surface defects. 
The burden of showing unexpected results rests on the person who asserts them by establishing that the difference between the claimed invention and the closest prior art was an unexpected difference. See In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Further, the showing of unexpected results must be commensurate in scope with the claims. See In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003). In the present case, claim 1 is open to any polyamide, any filler, and any additive in an amounts. In contrast, the evidence of unexpected results demonstrate specific components in specific amounts. None of the dependent claims are commensurate in scope with the evidence provided in the description. For at least this reason, arguments of unexpected results are not persuasive. 
Further, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764